Title: From James Madison to James Monroe, 23 May 1800
From: Madison, James
To: Monroe, James


Dear Sir
Orange May 23. 1800
I recd. your favor of the 15th. from Albemarle a few days ago. I shall not be surprized at an experiment in this State at this moment, of its republican sensibility, by putting in force the sedition act; and entirely approve your idea of the policy by which the measure ought to be turned agst. its authors. Nothing seems necessary now to rectify the pub: opinion & reform the administration, but a steady adherence to the principles & prudence which have so far succeeded in both. And it would be doubly unwise to depart from this course, at a moment when the party which has done the mischief is so industriously co-operating in its own destruction. The late ungracious vote for dispanding [sic] the army will probably extinguish the project, if it existed, of making the Camp at Warwick an auxiliary to the Judicial department. For the sake of propriety, I am extremely glad that so obnoxious a step has been precluded. In any other view, an opponent of administration would have no reason to regret so odious a perversion of military force. I have arranged the remittance of the £100. thro’ Mr. Stone of Fredg. who will either forward it or honor your draught, as you may advise him. I do not recollect the precise day at which you are to be called on; but if that will admit a few days previous notice, it is not improbable, considering the universal pinch among the Merchts. that it may be an accomodation. I do not however make the suggestion from the slightest reference to any particular consideration, much less with a wish that your own accomodation may not be entirely consulted. Mrs. M. and myself are anticipating much pleasure from the visit due & promised us, and she joins in offers of best respects to Mrs. Monroe & Miss Eliza. When do you expect to leave R. and when may we count on seeing you? With the greatest sincerity I am Dr Sir Your friend
Js. Madison Jr
